DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 19, please delete the phrase “according to claim 17” at line 1, please add the phrase
--“according to claim 14"--.  

Allowable Subject Matter
Claims 1, 3-4, 6-7, 10-12, 14, 16, 18-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method and machine for making ice cream of Independent claims 1 and 14 defines over the prior art of record since the prior art does not teach, suggest or render obvious the combination of structural elements including a deformable connecting duct includes a certain length of the deformable connecting duct as a second measuring portion having an interior and an outer surface, wherein the interior of the second measuring portion of the deformable connecting duct is in fluid communication with the supplying container such that a pressure inside of the second measuring portion of the deformable connecting duct is equal at all times to a pressure inside the supplying container, and the outer surface of the second measuring portion of the deformable connecting duct is exposed and subject to, at all time, the outside atmosphere pressure and a second measuring device, coupled to the second measuring portion to measure a radial deformation of the second measuring portion, the second measuring device including a sensor in direct contact with the outer surface of the second measuring portion to measure a radial deformation value of the second measuring portion, the radial deformation of the second measuring portion being a direct consequence of a pressure difference between the pressure inside the second measuring portion and the outside atmospheric pressure outside the second measuring portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792